DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Rejection of Claim(s) 1-17 under 35 U.S.C. 102(a)(1) as being anticipated by Tashiro (2008JP-299293) has been withdrawn in light of applicant’s amendments.
Rejection of Claim 29 under 35 U.S.C. 103 as being unpatentable over Tashiro has been withdrawn in light of applicant’s amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7-17 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiso (US 6796427).
Regarding claim 1, Kiso teaches a storing case (10) comprising a box (11) defining an inner cavity, and a surface (61) configured to receive ink and/or a label thereon, the surface being outside of the inner cavity (Refer to Figure 10); a lid (31) operatively connected to the box (11), the lid opening and closing access to the inner cavity, a shield (71) having a transparent plate body, the shield for being applied against and cover the surface of the box, the shield being connected directly to the lid (Refer to Figure 2) and complementary connectors (69 and 39) for the shield to be held against the surface of the box.
Regarding claim 4, the shield and the lid are monoblock.  (Refer to Figure 2)
Regarding claim 5, the shield (71) and the lid (31) are made of different materials or made of a same material.  (Refer to Figure 2)
Regarding claim 7, the shield (71) is rigidly connected to the lid.
Regarding claim 8, an angle between the shield and the lid is sharper than an angle between a top of the box and the surface of the box against which the shield is applied. This limitation is considered a process and/or intended use limitation, which do not further delineate the structure of the claimed apparatus (i.e. from apparatus claim 87) from that of the prior art. Since claim 87, etc. are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. This recited process or intended use limitation is accorded no patentable weight to an apparatus. Process limitations are not germane to patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
Regarding claim 9, the surface of the box against which the shield is applied is a slanted surface. This limitation is considered a process and/or intended use limitation, which do not further delineate the structure of the claimed apparatus (i.e. from apparatus claim 87) from that of the prior art. Since claim 87, etc. are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. This recited process or intended use limitation is accorded no patentable weight to an apparatus. Process limitations are not germane to patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The surface of the box is capable of moving up and down at any angle and thus the surface of the box against which the shield is can be applied at a slanted surface.
Regarding claim 10, the complementary connectors (69 and 39) are located at least between the lid and the box.
Regarding claim 11, the complementary connectors (69 and 39) include a pivot joint between the lid and the box.  (Refer to Figures 2 and 10)
Regarding claim 12, the complementary connectors are located at least between the shield and the box.  (Refer to Figure 2)
Regarding claim 13, the complementary connectors selected from living hinge, snap-fit connections, latches, hinges, clips, catches, interlockings, slidings, grabber and/or grooves.  (Refer to Figure 2)
Regarding claim 14, the shield defines a pocket configured to receive a label or tag.  (Refer to Col. 17, Lines 1-3)
Regarding claim 15, a label or tag to be protected by the shield. (Refer to Col. 17, Lines 1-3)
Regarding claim 16, the tag includes an electronic chip for wireless communication.
Regarding claim 17, a box (11) defining an inner cavity, and a surface (62) configured to receive a label thereon, the surface being outside of the inner cavity and being flat; a lid (31) operatively connected to the box, the lid (31) opening and closing access to the inner cavity; retaining fingers (34) projecting from the lid and for being applied against the surface of the box, the retaining fingers applying a force on the surface, whereby the retaining fingers (34) are configured to retain a label against the surface; and complementary connectors (64) for the retaining fingers to be held against the surface of the box.
Regarding claim 29, a box (11) defining an inner cavity, and a surface (62) configured to receive a label thereon, the surface being outside of the inner cavity; a lid (31) operatively connected to the box, the lid (31) opening and closing access to the inner cavity; a retaining frame (W) forming a window free of material, the retaining frame (W) projecting from the lid (31) and for being applied against the surface of the box the retaining frame applying a force on the surface,  the retaining frame (W) is configured to retain a label (62) against the surface with the label visible through the window; and complementary connectors (64) for the retaining frame to be held against the surface of the box.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiso.
Refer above for the teachings of Kiso.
Kiso fails to teach the shield is pivotally connected to the lid.
Kiso teaches a lid that is pivotally connected to a box.
It would have been obvious to one having ordinary skill in the art to provide the shield pivotally connected to the lid in order to have a device where the parts are easily replaceable.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Refer to rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798